DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
 	Applicant filed a terminal disclaimer on 02/02/2022 (which was approved on 02/02/2022) in order overcome the double patenting rejections of claims 21-34. The prior art of record (Peralta (20110143858), Chao (20040099538), Yamamoto (20080161127), Matsunaga (20010012804), Churchward (4085934), Chao (20110009211), De La Cruz (20090247316)) does not teach the recitation in claim 35 of “a weight pad located within the interior cavity and coupled to the bottom portion of the golf club head body and positioned proximate the face in a forward portion of the bottom portion, wherein the weight pad includes an overhang portion that extends forward from the weight pad toward the face such that the overhang portion of the weight pad overhangs an interior bottom portion surface, wherein a surface of the overhang portion and the interior bottom portion surface are spaced apart by an offset distance and the offset distance is at least 0.2 mm; and wherein in a y-z plane passing through the origin the top end face thickness is greater in thickness than the bottom end face thickness,” and the recitation in claim 39 of “ a weight pad located within the interior cavity and coupled to the bottom portion of the golf club head body and positioned proximate the face in a forward portion of the bottom portion, wherein the weight pad includes an overhang portion that extends forward from the weight pad toward the face such that the overhang portion of the weight pad overhangs an interior bottom portion surface, wherein a surface of the overhang portion and the interior bottom portion surface are spaced apart by an offset distance and the offset distance is at least 0.2 mm; and wherein in a y-z plane passing through the origin the top end face thickness is greater in thickness than the bottom end face thickness and the bottom end face thickness is no less than 1.0 mm and no more than 2.5 mm.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711